Title: To Thomas Jefferson from Levett Harris, 7 August 1804
From: Harris, Levett
To: Jefferson, Thomas


               
                  Sir!
                  St. Petersburg, 7. August, 1804.
               
               The liberty which I have thus taken to address your Excellency, whilst it is dictated by the profoundest deference, is at the same time attended with a delicacy its subject in a degree excites; but which I trust, will not be considered to require the preface of an Apology.
               
               On viewing the situation of Europe the present War, and the various and extraordinary circumstances which have marked the conduct of the different contending powers, the attention of your Excellency cannot fail to be arrested by the position Which has been taken by the Emperor of Russia, whose views and measures influence most on the politicks of Europe.
               A Prince educated, as he may be said to have been, under the great disadvantages of luxury and effeminacy, although with many dignified and wise examples from his immediate decendants, which however by being accompanied with many precedents of unfortunate and fatal policy, were rather calculated injuriously to effect the passions and prejudices of their august heir. It was thus hardly to be supposed at the early period of life at which he acceeded to the Imperial dignity, that the commencement of his career would have been distinguished by the many traits of prudence which have so eminently adorned it.
               A Prince, whose principal study and attention are manifestly engaged in providing the prosperity and happiness of his subjects, and by the sapience of whose measures, in the great political sphere in which he moves, has not only preserved his Empire from the horrors of war, by which it has recently been frequently menaced, but has given to Europe an example of a knowledge to appreciate the blessings of peace tending to establish auspicious presages; and in the meritorious Character of mediation, in which he is unceasing in his efforts, essays to reconcile the animosities of the belligerant Nations.
               Amid the jarring opinions which are said to have often disturbed his Cabinet, and with the Spirit of resentment which has at times animated his Counsel against the ambitious designs of a principal continental power, the pacifick temper of the monarch has never changed, and a steady attachment to the true interests of his Empire has been invariably preserved, with a dignity of forbearance calculated to reconcile the most discordant passions.
               In leaving it to your Excellency to pronounce the admiration which the magnanimous conduct of the Emperor of Russia has every where excited, my gratification cannot be considered less in having the honor of being placed in a situation to behold an union of this greatness of character with the most amiable and gracious deportment, and of being the medium of conveying to my Government the most signal proofs of his regard for the United States.
               The flattering attention with which I have been honored at his Court, as the Agent of a Nation for whose Government his Majesty has personally expressed to me his high esteem, and the wisdom and prudence of whose measures, his Ministers have assured me, were a subject on which he frequently dwelt with interest, are a communication not less agreeable to me to make personally to your Excellency.
               I have been induced to avail myself of this occasion to present to your Exclly. a bust of the Prince whose Character I have attempted to eulogize, and in its correct resemblance, you will be led to assimilate these characteristicks of greatness and goodness which he so remarkably unites.
               I pray your Exelly. will accept the same, with the Assurances of the perfect respect and Consideration, with which I have the honor to Subscribe myself, 
               Your most Obedient, & most faithful servant,
               
                  
                     Levett Harris
                  
               
            